EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lev Iwashko on May 07, 20201.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	 A temperature sensing child safety seat comprising:
a safety seat configured for securing a child in a vehicle, the safety seat comprising a base, the base defining an interior space;
a power module coupled to the base and positioned in the interior space;
a microprocessor coupled to the base and positioned in the interior space, the microprocessor being operationally coupled to the power module;
a plurality of sensors coupled to the safety seat, the sensors being operationally coupled to the microprocessor, the sensors being configured for measuring a temperature and for communicating a temperature reading to the microprocessor, the plurality of sensors comprising two sensors positioned singly on opposing sides of the safety seat such that each of said two sensors is in an event the temperature reading deviates from a prespecific range; and
a communications module coupled to the base and positioned in the interior space, the communications module being operationally coupled to the microprocessor wherein the microprocessor is positioned, in [[an]] the event the temperature reading deviates from [[a]] the prespecified range, to compel the communications module for alerting emergency personnel.

13. (Currently Amended)		A temperature sensing child safety seat comprising: 
a safety seat configured for securing a child in a vehicle, the safety seat comprising a base, the base defining an interior space; 
a power module coupled to the base and positioned in the interior space; 
a microprocessor coupled to the base and positioned in the interior space, the microprocessor being operationally coupled to the power module; 
a plurality of sensors coupled to the safety seat, the sensors being operationally coupled to the microprocessor, the sensors being configured for in an event the temperature reading deviates from a prespecific range; 
a communications module coupled to the base and positioned in the interior space, the communications module being operationally coupled to the microprocessor wherein the microprocessor is positioned, in [[an]] the event the temperature reading deviates from [[a]] the prespecified range, to compel the communications module for alerting emergency personnel, the communications module comprising: 
 	a receiver, the receiver being Global Positioning System enabled wherein the receiver is configured for receiving position coordinates of the child, 
 	a transceiver wherein the microprocessor is positioned for selectively commanding the transceiver for communicating an alert and the coordinates of the child to the emergency personnel, 

 	a plurality of bulbs, each bulb being coupled to the safety seat proximate to a respective sensor wherein the microprocessor is positioned for selectively coupling the bulbs to the power module in the event the temperature reading deviates from the prespecified range, each bulb comprising a light emitting diode, and a controller operationally coupled to said microprocessor wherein said controller is configured for inputting commands into said microprocessor; a plurality of straps coupled to the safety seat wherein the straps are configured for positioning around the child for coupling the child to the safety seat; a recess extending into an armrest of the safety seat wherein the recess is configured for positioning an object; a coupler coupled to the safety seat wherein the coupler is configured for coupling to an item for coupling the item to the safety seat, the coupler comprising one half of a hook and loop fastener; and 
 a bar pivotally coupled to and extending between the opposing sides of the safety seat, the bar being substantially C-shaped wherein the bar is configured for selectively positioning in an open configuration for placing the child in the safety seat and a closed configuration for retaining the child in the safety seat.

Allowable Subject Matter
claims 1 and 3-14 are indicated to be allowable as the closet prior art by Ebrahimi (Pub. No.: US 2018/0354443 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “the plurality of sensors comprising two sensors positioned singly on opposing sides of the safety seat such that each of said two sensors is configured to face forward relative to the child positioned in said safety seat, such that a first portion of each of the plurality of sensors is disposed within the safety seat and a second portion of each of the plurality of sensors is disposed outside of the safety seat and protrudes away from a surface of the safety seat, such that the second portion has an oval shape, such that the second portion of each of the plurality of sensors is configured to flash through at least the second portion to alert a person proximate to the vehicle in an event the temperature reading deviates from a prespecific range” recited in claims 1 and 13 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/ZHEN Y WU/Primary Examiner, Art Unit 2685